id office uilc cca_2012101814503319 ----------- number release date from ---------------------- sent thursday date pm to ---------------------------------------------------------- cc ----------------- subject oic question this email confirms our conversation this morning sec_301_7122-1 provides that after the irs accepts an oic a tax_year can be reopened in only limited situations the regulation specifically states acceptance of an offer to compromise will conclusively settle the liability of the taxpayer specified in the offer compromise with one taxpayer does not extinguish the liability of nor prevent the irs from taking action to collect from any person not named in the offer who is also liable for the tax to which the compromise relates neither the taxpayer nor the government will following acceptance of an offer to compromise be permitted to reopen the case except in instances where-- i false information or documents are supplied in conjunction with the offer ii the ability to pay or the assets of the taxpayer are concealed or iii a mutual mistake of material fact sufficient to cause the offer agreement to be reformed or set_aside is discovered emphasis added we understand in this case that area_counsel has determined that none of the three limited situations for reopening are present based on the facts provided we concur with that conclusion a taxpayer's defaulting an oic is not listed as one of the criteria for reopening the case thus even if the taxpayer defaults the tax_liability is settled and cannot be reopened also note that under the terms of an accepted offer the taxpayer agrees that the taxpayer will have no right to contest in court or otherwise the amount of the tax_liability form_656 offer_in_compromise item l this response was coordinated with the oic experts in the office_of_chief_counsel if you need further assistance or have any questions please contact me
